Luke, J.
(After stating the foregoing facts.) Conceding (but not deciding) that the advertisement inserted in the newspaper by A. Goldstein was libelous, and that the evidence adduced upon the trial sufficiently proved that this defendant and the other named defendants were partners as alleged, still we are of the opinion that the trial court’s judgment was in accord with the law of this State, expressed in Battle v. Pennington, 14 Ga. App. 58 (80 S. E. 298), in which case it was said: “It seems to us that this question [whether or not a partnership is liable for a tort committed by one of the partners] is governed by a plain and unambiguous section of the code. Section 3187 of the Civil Code is in this language: ‘Partners are not responsible for torts committed by a copartner. Eor the negligence or torts of their agents or servant they are responsible under the like rules with individuals.’ This section was interpreted in the case of Corbett v. Connor, 11 Ga. App. 385, wherein the court says: ‘The second paragraph of the section has no direct application to the question now under consideration, as this part of the section manifestly refers to “agents or servants” who are not members of the partnership, and not to the partners themselves. Ozborn v. Woolworth, 106 Ga. 460 (32 S. E. 581). The first part of the section, which applies to torts of the partners themselves, explicitly declares that *407“partners are not responsible for torts committed by a copartner.” Tbe words used are exclusive; they neither express nor imply an exception. The language is a statutory declaration that any toyt committed by one partner is beyond the scope of the partnership business and does not bind the partnership. In some other jurisdictions partnerships are held liable for the acts of a partner in the commission of a tort, but the statute of this State does not even make the exception that the partnership would be liable if the tort of the partner was committed within the scope of the partnership business. “Some courts hare held that the partnership is not liable for the wilful torts of one of the partners, and others that the partnership is liable when such a tort is within the scope of the partnership business. After a careful investigation of the text-books and decisions, we find that the great trend of modern authority is to make the partnership liable for all torts of its members which are within the scope of the partnership business. But whatever may be the law in other jurisdictions, the question has been settled in this State by the Civil Code” [Code of 1910, §318?]. . . There are several decisions to the effect that the partnership would be liable “when all the members joined in the commission of the tort.” . . In Ozborn v. Woolworth, supra, referring to the section of the code now considered, it is said: “Since the code expressly declares that a partnership is not liable for the torts of its members, the mere fact that all the partners approved of a tort committed by one of their number cannot make the partnership liable for that tort upon the idea of ratification.” ’ ” -

Judgment affirmed.

Broyles, G.J., and Bloodworth, J., concur.